Exhibit 10.11

 

EXECUTION VERSION

 

EXCHANGE AGREEMENT

 

This EXCHANGE AGREEMENT (this “Agreement”) dated as of November 29, 2017 is
entered into by and among Williams Scotsman Holdings Corp., a Delaware
corporation (“Holdco”), WillScot Corporation, a Delaware corporation (“Parent”),
Algeco Scotsman Global S.à r.l., a Luxembourg société à responsabilité limitée
(“Algeco Global”), Algeco Scotsman Holdings Kft., a Hungarian  limited liability
company (“Algeco Holdings” and together with Algeco Global, each an “AS Holder”
and collectively, the “AS Holders”), and any Permitted Transferee who becomes
party to this Agreement by executing a Joinder Agreement.  Each of Holdco,
Parent, Algeco Global and Algeco Holdings shall be referred to herein
individually as a “Party” and collectively as the “Parties.”

 

WHEREAS, Holdco was formed as a wholly-owned subsidiary of Parent for the
purpose of acquiring all of the issued and outstanding capital stock of Williams
Scotsman International, Inc., a Delaware corporation (“WSII”), pursuant to a
Stock Purchase Agreement, dated as of August 21, 2017, by and among Holdco,
Parent and the AS Holders, as amended by the certain Amendment to Stock Purchase
Agreement dated as of September 6, 2017 and the certain Second Amendment to
Stock Purchase Agreement dated as of November 6, 2017 (as the same may be
further amended, modified or otherwise supplemented from time to time, the
“Purchase Agreement”);

 

WHEREAS, pursuant to the terms and conditions of the Purchase Agreement, as
partial consideration paid to the AS Holders thereunder, the AS Holders will
receive, on a pro rata basis based on their respective ownership of WSII,
(i) Holdco Common Stock such that on the date hereof the AS Holders will
collectively own ten percent (10%) of the issued and outstanding Holdco Common
Stock on a fully diluted basis and Parent will own the remaining ninety percent
(90%) of the issued and outstanding Holdco Common Stock on a fully diluted basis
and (ii) a number of shares of Parent Class B Common Stock equal to the number
of shares of Holdco Common Stock described in the foregoing clause (i);

 

WHEREAS, the respective rights, duties and obligations of the AS Holders and
Parent, as shareholders of Holdco, will be governed by the Shareholders
Agreement entered in by and among the AS Holders, Parent and Holdco on the date
hereof; and

 

WHEREAS, as a condition precedent to the transactions contemplated by the
Purchase Agreement, Parent, Holdco and the AS Holders agreed to enter into this
Agreement in order to grant the AS Holders, or their Permitted Transferee (as
defined in the Shareholders Agreement), certain additional rights with respect
to their shares of Holdco Common Stock and related obligations with respect to
their shares of Parent Class B Common Stock.

 

NOW, THEREFORE, for good and valuable consideration, the sufficiency and
adequacy of which is hereby acknowledged, the parties hereto agree as follows:

 

1

--------------------------------------------------------------------------------


 

ARTICLE I.                          DEFINITIONS

 

Section 1.01                            Definitions.

 

All capitalized terms used herein and not otherwise defined shall have the
respective meanings ascribed to them in the Shareholders Agreement.

 

The following terms, as used herein, have the following meanings:

 

“Acceptance Notice” shall have the meaning set forth in Section 2.03(c)(1).

 

“Accounting Firm Report” shall have the meaning set forth in Section 2.03(c)(3).

 

“Dilution Protection Events” shall have the meaning set forth in
Section 2.03(b).

 

“Dispute Deadline” shall have the meaning set forth in Section 2.03(c)(1).

 

“Dispute Notice” shall have the meaning set forth in Section 2.03(c)(1).

 

“Earnout Agreement” means that certain Earnout Agreement entered into as of the
date hereof by and among the Parent, the Founder Group and the Investor named
therein.

 

“Estimated Exchange Ratio” shall have the meaning set forth in Section 2.02(b).

 

“Exchange” shall have the meaning set forth in Section 2.01(a).

 

“Exchange Act” shall have the meaning set forth in Section 3.01(g).

 

“Exchange Agent” shall have the meaning set forth in Section 2.02(a).

 

“Exchange Period” shall have the meaning set forth in Section 2.01(a).

 

“Exchange Shares” shall have the meaning set forth in Section 2.01(a).

 

“Exchanging Holder” means the AS Holders, collectively, or their Permitted
Transferee, as the case may be.

 

“Exercise Notice” shall have the meaning set forth in Section 2.02(b).

 

“Final Exchange Ratio” shall have the meaning set forth in Section 2.03(c)(4).

 

“Founder Group” means, collectively, Double Eagle Acquisition LLC and Harry E.
Sloan.

 

“Founder Warrants” shall have the meaning set forth in Section 2.03(b)(2).

 

“Holdco Common Stock” means the Holdco’s common stock, par value $0.0001 per
share, and any stock into which such Holdco Common Stock may thereafter be
converted, changed, reclassified or exchanged

 

“Holdco Shares” shall have the meaning set forth in Section 2.01(a).

 

“Joinder Agreement” means a joinder agreement in the form attached hereto as
Exhibit A.

 

“Material Adverse Effect” shall have the meaning set forth in Section 3.01(f).

 

--------------------------------------------------------------------------------


 

“NASDAQ” means the NASDAQ Capital Market.

 

“Objection” shall have the meaning set forth in Section 2.03(c)(2).

 

“Parent Class A Common Stock” means the Parent’s Class A common stock, par value
$0.0001 per share, and any stock into which such Parent Class A Common Stock may
thereafter be converted, changed, reclassified or exchanged.

 

“Parent Class B Common Stock” means the Parent’s Class B common stock, par value
$0.0001 per share, and any stock into which such Parent Class B Common Stock may
thereafter be converted, changed, reclassified or exchanged.

 

“Proxy Statement/Prospectus” shall have the meaning set forth in
Section 3.01(b).

 

“Public Warrants” shall have the meaning set forth in Section 2.03(b)(2).

 

“Registration Statement” shall have the meaning set forth in Section 3.01(b).

 

“Registration Rights Agreement” means the Amended and Restated Registration
Rights Agreement entered into of the date hereof by and among Parent, the AS
Holders, the Investor named therein and certain other parties named on the
signature pages thereto.

 

“Revised Exercise Notice” shall have the meaning set forth in
Section 2.03(c)(2).

 

“SEC Filings” shall have the meaning set forth in Section 3.01(g).

 

“Securities Act” shall have the meaning set forth in Section 3.01(b).

 

“Share Exchange Closing” shall have the meaning set forth in Section 2.02(c).

 

“Shareholders Agreement” means the Shareholders Agreement dated as of the date
hereof by and among Parent, the AS Holders, Holdco and, solely for purposes of
Section 2.01 thereof, Double Eagle Acquisition LLC and Harry E. Sloan, as
amended from time to time.

 

ARTICLE II.                     SHARE EXCHANGE

 

Section 2.01                            Share Exchange.

 

(a)              On the terms and subject to the conditions set forth in this
Agreement, commencing on the date hereof and for a period of five (5) years
thereafter (the “Exchange Period”), the Exchanging Holder shall have the right,
but not the obligation, to exchange all, but not less than all, of the shares of
Holdco Common Stock held by the Exchanging Holder  (collectively, the “Holdco
Shares”) for that number of newly issued shares of Parent Class A Common Stock
(collectively, the “Exchange Shares”) as determined by the Final Exchange Ratio
(as calculated based on Section 2.03 below). As a condition to such exchange,
the Exchanging Shareholder shall surrender for cancellation all of its shares of
Parent Class B Common Stock.  For purposes of this Agreement, such exchange and
surrender for cancellation shall be referred to herein as the “Exchange.”  In no
event shall any Exchange be permitted for less than all of the Exchanging
Holder’s shares of Holdco Common Stock and Parent Class B Common Stock. 
Accordingly, if the AS Holders have not Transferred all of their respective
interests in Holdco to their Permitted Transferee and elect to exercise their
exchange rights hereunder, each of the AS Holders must jointly exercise such
right and jointly execute the Exercise Notice.

 

--------------------------------------------------------------------------------


 

(b)              The Parties hereby agree to work together in good faith and use
all commercially reasonable efforts to determine the Final Exchange Ratio in a
timely manner in accordance with the terms and conditions of this Agreement.

 

(c)               Upon completion of the Exchange, all of the issued and
outstanding Holdco Common Stock will be held by Parent and all of the Parent
Class B Common Stock shall be cancelled.

 

Section 2.02                            Share Exchange Mechanics.

 

(a)              Exchange Agent. For purposes of this Agreement, the Parties
hereby appoint Continental Stock Transfer & Trust Company (“Exchange Agent”) to
act as agent for the Exchange and issuance of the Exchange Shares.

 

(b)              Exercise Notice.  At any time during the Exchange Period, the
Exchanging Holder may exercise its exchange right by delivering written notice
to Parent and Exchange Agent, in substantially the form attached hereto as
Exhibit B (the “Exercise Notice”), in accordance with the notice provisions set
forth in Section 6.04 hereof, which notice shall set forth in reasonable detail
a good faith estimate of the exchange ratio for the Exchange (the “Estimated
Exchange Ratio”) based on the procedures and assumptions set forth in
Section 2.03 hereof.

 

(c)               Share Exchange Closing.  Promptly following the determination
of the Final Exchange Ratio on a date and a time to be specified by the Parties,
the closing of the Exchange shall occur (the “Share Exchange Closing”). At the
Share Exchange Closing, the Exchanging Holder will deliver to the Exchange Agent
the certificates representing the Holdco Shares, together with a duly completed
and validly executed Exercise Notice (as updated by the Exchanging Holder, to
the extent necessary, to reflect the Final Exchange Ratio), the Parent Class B
Common Stock and such other documents as may reasonably be required by the
Exchange Agent, and, in exchange therefor, the Exchange Agent will deliver a
certificate representing the Exchange Shares or establish a book-entry position
for the Exchange Shares, in either case registered in the name of the Exchanging
Holder.  Any other documents to be delivered at the Share Exchange Closing by or
on behalf of the Parties pursuant to this Agreement will be delivered at the
Share Exchange Closing at the offices of counsel to Parent.

 

(d)              No Further Rights or Options to Holdco Common Stock or Parent
Class B Common Stock. Effective as of the Share Exchange Closing, the Exchange
Shares issued pursuant to this Article II shall be deemed issued in full
satisfaction of all rights of the Exchanging Holder pertaining to its ownership
of Holdco Common Stock and Parent Class B Common Stock and the Exchanging Holder
shall have no further rights or options pertaining to such shares of Holdco
Common Stock or Parent Class B Common Stock.  Effective as of the Share Exchange
Closing, the Holdco Shares delivered to the Exchange Agent and a corresponding
number of shares of Parent Class B Common Stock shall automatically be cancelled
and retired and shall cease to exist.  For the avoidance of doubt, other than
the Exchange Shares, the Exchanging Holder will not be entitled to any
consideration for the Holdco Shares or the Parent Class B Common Stock.  This
Agreement shall automatically terminate following consummation of the
transactions contemplated by the Share Exchange Closing, except that the
following provisions shall survive the termination of this Agreement: this
Section 2.02(d); Section 4.05(b); Section 5.01; Section 5.02; Section 5.04 and
Section 5.11.

 

Section 2.03                            Exchange Ratio.  The number of Exchange
Shares issuable in exchange for the Holdco Shares will be based on the following
principles and procedures.

 

(a)              Estimated Exchange Ratio.  The Exercise Notice shall set forth
in reasonable detail the good faith estimate of the Estimated Exchange Ratio,
which shall be determined subject to the terms of the

 

--------------------------------------------------------------------------------


 

following sentence and based on (1) the aggregate ownership percentage of the
Exchanging Holder of the issued and outstanding Holdco Common Stock as of the
date of the Exercise Notice and (2) the aggregate number of shares of Parent
Class A Common Stock issued and outstanding, such that the Exchanging Holder’s
common equity ownership percentage in Holdco shall be exchanged for the same
common equity ownership percentage of Parent Class A Common Stock, except to the
extent such common equity ownership percentage in Parent may be adjusted
pursuant to Section 2.03(b) below.  For the avoidance of doubt, in calculating
the Estimated Exchange Ratio, the respective common equity ownership percentages
applied shall reflect (w) any exercise, or failure to exercise, as the case may
be, of any preemptive rights under the Shareholders Agreement by such Exchanging
Holder, (x) any stock split, stock dividend, reverse stock split,
recapitalization or similar change in Parent Class A Common Stock or Holdco
Common Stock, (y) any issuance of Excluded Company Securities or Excluded Parent
Securities and (z) any dilutive issuances of equity by Parent required by
Section 5.02 of the Shareholders Agreement.

 

(b)              Adjustments.  The Parties agree that the exchange ratio shall
be adjusted to eliminate the dilutive effects of the following (collectively,
the “Dilution Protection Events”):

 

1)                  the release from escrow of any shares of Parent Class A
Common Stock pursuant to the terms and conditions of the Earnout Agreement as at
the time of the Exercise Notice;

 

2)                  the termination of any lock-up period or other restrictions
imposed on the warrants exercisable for Parent Class A Common Stock held by the
Founder Group (the “Founder Warrants”) and restricted under the Earnout
Agreement as at the time of the Exercise Notice, which shall be calculated in
accordance with the treasury stock method of accounting taking into account the
average trading price of the Parent Class A Common Stock on NASDAQ in the twenty
(20)-day period immediately preceding the date of the Exercise Notice (the
“Treasury Method”);

 

3)                  the issuance of any shares of Parent Class A Common Stock
upon exercise of the Founder Warrants and restricted under the Earnout Agreement
as at the time of the Exercise Notice in accordance with the Treasury Method;

 

4)                  the existence of any outstanding warrants exercisable for
Parent Class A Common Stock that were issued pursuant to a public offering (the
“Public Warrants”) as at the time of the Exercise Notice in accordance with the
Treasury Method; or

 

5)                  the issuance of any shares of Parent Class A Common Stock
issued upon exercise of any outstanding Public Warrants (or any securities
convertible or exchangeable into Parent Class A Common Stock) as at the time of
the Exercise Notice in accordance with the Treasury Method.

 

(c)               Determination of Final Exchange Ratio.

 

1)                  As soon as reasonably practicable, but no later than five
(5) Business Days after receipt of the Exercise Notice (the “Dispute Deadline”),
Parent shall prepare and deliver to the Exchanging Holder either written notice
of (1) its acceptance of the Estimated Exchange Ratio (the “Acceptance Notice”),
in which case such notice shall render the Estimated Exchange Ratio to be final
and binding, or (2) any dispute with respect to the calculation thereof, in
which case such notice shall be deemed the “Dispute Notice” and such Dispute
Notice shall set forth in reasonable detail any dispute with respect to the
calculation and determination of the Estimated Exchange Ratio, together with
supporting schedules and data sufficient to support any such dispute.  If an
Acceptance Notice or Dispute Notice is not delivered on or prior to the Dispute
Deadline, the Estimated Exchange Ratio shall automatically be deemed the Final
Exchange Ratio for purposes of this Agreement and,

 

2

--------------------------------------------------------------------------------


 

effective as of the Dispute Deadline, Parent waives any and all rights to object
to, dispute or challenge such Final Exchange Ratio.

 

2)                  In the event of timely delivery of a Dispute Notice by
Parent to the Exchanging Holder, Parent and the Exchanging Holder shall
negotiate in good faith to resolve each dispute raised therein (each, an
“Objection”).  If Parent and the Exchanging Holder are able to resolve all of
the Objections within ten (10) Business Days after the Exchanging Holder’s
receipt of the Dispute Notice, then the Exercise Notice shall be revised to
adjust the Estimated Exchange Ratio to reflect the resolution of all such
Objections (the “Revised Exercise Notice”) and, upon execution by the Parent and
the Exchanging Holder, of the Revised Exercise Notice as an acknowledgement and
agreement of the resolution of all such Objections, the exchange ratio, as so
adjusted, shall be deemed final and binding.

 

3)                  If Parent and the Exchanging Holder, notwithstanding such
good faith efforts, fail to resolve any Objections within ten (10) Business Days
after the Exchanging Holder’s receipt of the Dispute Notice, then Parent and the
Exchanging Holder shall jointly appoint a mutually acceptable accounting firm of
national standing that is not the independent auditor of (and does not otherwise
provide services under a contractual arrangement with) either Parent (or any of
its Subsidiaries) or the Exchanging Holder to resolve any outstanding
Objections.  Parent and the Exchanging Holder shall cause the accounting firm to
deliver a written report containing its calculation and resolution of the
disputed Objections (which calculation shall be within the range of the disputed
amounts set forth in the Exercise Notice and the Dispute Notice), and any
adjustments required to be made to the Estimated Exchange Ratio, within fifteen
(15) Business Days of engagement (the “Accounting Firm Report”).  All Objections
that are determined by such accounting firm and set forth on such Accounting
Firm Report will be deemed final, conclusive and binding on the Parties absent
manifest error.  The Parties hereby agree to make available to such accounting
firm the books and records of Parent and Holdco and relevant personnel and
properties, as well as any documents or work papers used in the preparation of
the Exercise Notice and Dispute Notice, and all other items reasonably requested
by the accounting firm, in connection with resolution of the unresolved
Objections.  The accounting firm shall consider only those Objections submitted
to it for resolution.  In resolving each such Objection, the accounting firm
(i) shall resolve such Objection in accordance with the provisions of this
Agreement and (ii) shall make its determination based solely on the
presentations and supporting material provided by the Parties hereto and not
pursuant to any independent review. The fees, costs and expenses of the
accounting firm shall be borne equally by Parent, on the one hand, and the
Exchanging Holder, on the other hand.

 

4)                  For the avoidance of doubt, and subject to the provisions of
Section 2.03(d)(1) above, the Estimated Exchange Ratio shall be deemed the
“Final Exchange Ratio” for purposes of this Agreement upon the earlier of the
following events to occur: (1) delivery and receipt of an Acceptance Notice;
(2) execution of the Revised Exercise Notice; and (3) delivery of the Accounting
Firm Report.

 

ARTICLE III.                REPRESENTATIONS AND WARRANTIES OF THE PARTIES

 

Section 3.01                            Representations and Warranties of
Parent.

 

Parent represents and warrants on the date hereof and to the Exchange Holder on
the Share Exchange Closing, to the extent applicable, as follows:

 

(a)              Qualification and Organization of the Company. Parent has been
duly incorporated, is validly existing and is in good standing under the laws of
the State of Delaware.  Parent is not in violation of any of the provisions of
its certificate of incorporation or bylaws. Parent has all requisite corporate
power and

 

--------------------------------------------------------------------------------


 

authority to enter into this Agreement, to carry on its business as presently
conducted and perform its obligations hereunder and to consummate the
transactions contemplated hereby, including the issuance and delivery of the
Exchange Shares as contemplated by this Agreement.  The execution and delivery
by the Parent of this Agreement, the performance by Parent of its obligations
hereunder and the consummation by Parent of the transactions contemplated hereby
including the issuance and delivery of the Exchange Shares have been duly
authorized by all requisite action on the part of Parent.  This Agreement has
been duly executed and delivered by the Parent and (assuming due authorization,
execution and delivery by the other Parties) constitutes a legal, valid and
binding obligation of Parent, enforceable against Parent in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general principles of equity (regardless of whether enforcement is sought
in a proceeding at law or in equity).

 

(b)              Capitalization of Parent.   On the date hereof, Parent has the
capitalization set forth in Parent’s proxy statement/prospectus included in its
Form S-4 registration statement (the “Registration Statement”) as filed with the
Securities and Exchange Commission and mailed to stockholders of Parent in
connection with the transactions contemplated by the Purchase Agreement (the
“Proxy Statement/Prospectus”), after giving effect to the domestication proposal
as set forth therein.  All of the issued and outstanding shares of Parent’s
capital stock have been duly authorized and validly issued and are fully paid,
nonassessable and free of pre-emptive rights and were issued in full compliance
with applicable legal requirements.  No person is entitled to pre-emptive or
similar statutory or contractual rights with respect to any securities of
Parent.  Except as described in the Proxy Statement/Prospectus, there are no
outstanding warrants, options, convertible securities or other rights,
agreements or arrangements of any character under which Parent is or may be
obligated to issue any equity securities of any kind, except for securities that
may be granted to employees of Williams Scotsman (as defined in the Proxy
Statement/Prospectus) under Parent’s proposed 2017 incentive award plan to be
entered into on or around the Closing Date.  Except as described in the Proxy
Statement/Prospectus, there are no voting agreements, buy-sell agreements,
option or right of first purchase agreements or other agreements of any kind
among Parent and any of the stockholders of Parent relating to the securities of
Parent held by them.  Except as described in the Proxy Statement/Prospectus and
in this Agreement, no person or other legal entity has the right to require
Parent to register any securities of Parent under the Securities Act of 1933, as
amended (the “Securities Act”), whether on a demand basis or in connection with
the registration of securities of Parent for its own account or for the account
of any other person or legal entity.  Except as described in the Proxy
Statement/Prospectus, there are no material profit participation or phantom
equity awards, interests, or rights with respect to Parent or its capital stock
issued to or held by any current or former director, officer, employee or
consultant of Parent.

 

(c)               Valid Issuance.  The Exchange Shares, when issued and
delivered to the Exchanging Holder in accordance with the terms of this
Agreement, will be validly issued, fully paid and non-assessable and will not
have been issued in violation of or subject to any preemptive or similar rights
created under Parent’s certificate of incorporation or bylaws under the laws of
the State of Delaware.

 

(d)              Compliance with NASDAQ Continued Listing Requirements.  Parent
is in compliance with all applicable continued listing requirements of NASDAQ. 
There are no proceedings pending or, to Parent’s knowledge, threatened against
Parent relating to the continued listing of the Parent Class A Common Stock on
NASDAQ and Parent has not received any currently pending notice of the delisting
of the Parent Class A Common Stock from NASDAQ.

 

(e)               No Conflict. The issuance and delivery of the Exchange Shares
and the compliance by Parent with all of the provisions of this Agreement and
the consummation of the transactions herein will be done in accordance with the
NASDAQ marketplace rules and will not conflict with or result in a breach or

 

--------------------------------------------------------------------------------


 

violation of any of the terms or provisions of, or constitute a default under,
or result in the creation or imposition of any lien, charge or encumbrance upon
any of the property or assets of Parent or any of its subsidiaries, after giving
effect to the Exchange, pursuant to the terms of (i) any indenture, mortgage,
deed of trust, loan agreement, lease, license or other agreement or instrument
to which Parent or any of its subsidiaries is a party or by which Parent or any
of its subsidiaries is bound or to which any of the property or assets of Parent
is subject, that would have a material adverse effect on the business,
properties, financial condition, stockholders’ equity or results of operations
(a “Material Adverse Effect”) of Parent or materially affect the validity of the
Exchange Shares or the legal authority of Parent to comply in all material
respects with the terms of this Agreement; (ii) result in any violation of the
provisions of the organizational documents of Parent; or (iii) result in any
violation of any statute or any judgment, order, rule or regulation of any court
or governmental agency or body, domestic or foreign, having jurisdiction over
Parent or any of its properties, that would have a Material Adverse Effect on
Parent or materially affect the validity of the Exchange Shares or the legal
authority of Parent to comply with this Agreement.

 

(f)                SEC Filings.  Parent has timely filed with or furnished to
(as applicable) the SEC all filings required to be made by it pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the
Securities Act (collectively, the “SEC Filings”). As of their respective dates,
the SEC Filings, including any financial statements or schedules included or
incorporated by reference therein, at the time filed, or if amended at the time
of amendment, complied as to form in all material respects with the applicable
requirements of the Securities Act and the Exchange Act, and the rules and
regulations of the SEC promulgated thereunder applicable to such SEC Filings. 
As of their respective dates, the SEC Filings, including any financial
statements or schedules included or incorporated by reference therein, at the
time filed, or if amended at the time of amendment, did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

(g)               Litigation.  Except as described in the SEC Filings, there are
no material pending legal proceedings before any court or governmental agency or
body, domestic or foreign, having jurisdiction over Parent or any of its
properties against or affecting Parent, its subsidiaries or any of its or their
properties, and to Parent’s knowledge, no such material legal proceedings are
threatened.

 

(h)              Brokers and Finders.  No broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission in connection
with the Exchange or issuance of Exchange Shaers contemplated hereby based upon
arrangements made by or on behalf of Parent.

 

(i)                  No Other Representations or Warranties.  To the knowledge
of Parent, no representation or warranty of Parent included in this Agreement
and, to the knowledge of Parent, no information or statement contained in the
SEC Filings or in any other document furnished or to be furnished to the
Exchanging Holder in connection herewith contains any untrue statement of a
material fact, or omits to state a material fact necessary to make the
statements contained therein, in light of the circumstances in which they are
made, not misleading.

 

Section 3.02                            Representations and Warranties of the AS
Holders

 

Each AS Holder represents and warrants, severally on behalf of itself as of the
date hereof as follows:

 

(a)              Qualification and Organization.  Such AS Holder is duly
organized in its jurisdiction of organization, with all requisite power and
authority to enter into this Agreement, to carry on its business as presently
conducted and perform its obligations hereunder.  The execution and delivery by
such AS Holder of this Agreement, the performance by such AS Holder of its
obligations hereunder and the consummation by

 

--------------------------------------------------------------------------------


 

such AS Holder of the Exchange has been duly authorized by all requisite action
on the part of such AS Holder.  This Agreement has been duly executed and
delivered by such AS Holder and, assuming due authorization, execution and
delivery by the other Parties hereto, constitutes a legal, valid and binding
obligation of such AS Holder, enforceable against it in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general principles of equity (regardless of whether enforcement is sought
in a proceeding at law or in equity).

 

(b)              No Conflict.  The Exchange by such AS Holder and compliance by
the AS Holder with all applicable provisions of this Agreement will not result
in any violation of the provisions of the organizational documents of such AS
Holder or result in any violation of any statute or any judgment, order, rule or
regulation of any court or governmental agency or body, domestic or foreign,
having jurisdiction over such AS Holder or any of its properties, that would
have a Material Adverse Effect on such AS Holder or materially affect the legal
authority of such AS Holder to comply with this Agreement.

 

(c)               No Other Representations or Warranties.  Such AS Holder
understands and agrees that it will receive Exchange Shares directly from
Parent. Such AS Holder further acknowledges that there have been no
representations, warranties, covenants and agreements made to such AS Holder by
Parent, or its officers or directors, expressly or by implication, other than
those representations, warranties, covenants and agreements included in this
Agreement and the Purchase Agreement.

 

ARTICLE IV.                 SECURITIES LAW MATTERS.

 

Section 4.01                            Restricted Securities.

 

The AS Holders understand that the Exchange Shares will be “restricted
securities” under applicable federal securities laws inasmuch as they are being
acquired from Parent in a transaction not involving any public offering and that
under such laws and applicable regulations the Exchange Shares may be resold
without registration under the Securities Act only in certain limited
circumstances.

 

Section 4.02                            Legends.

 

It is understood that, except as provided below, certificates or book-entry
accounts evidencing the Exchange Shares may bear the following or similar
legends:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS. THE HOLDER HEREOF, BY PURCHASING SUCH SECURITIES, AGREES FOR
THE BENEFIT OF THE ISSUER THAT THESE SECURITIES MAY BE OFFERED, SOLD, OR
OTHERWISE TRANSFERRED ONLY (A) TO THE ISSUER OR A SUBSIDIARY THEREOF,
(B) PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT, (C) OUTSIDE THE UNITED
STATES PURSUANT TO REGULATION S UNDER THE SECURITIES ACT, (D) INSIDE THE UNITED
STATES PURSUANT TO THE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT
PROVIDED BY RULE 144 THEREUNDER, IF AVAILABLE, OR (E) IN A TRANSACTION THAT IS
OTHERWISE EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, AND
IN EACH CASE IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS AND THE
APPLICABLE LAWS OF ANY OTHER JURISDICTION.

 

--------------------------------------------------------------------------------


 

Section 4.03                            Removal of Legends.

 

Notwithstanding the foregoing, the Exchanging Holder shall be entitled to
receive from Parent a like number of shares not bearing such legend upon the
request of the Exchanging Holder (i) at such time as such restrictions are no
longer applicable and (ii) with respect to the restriction on transfer of such
shares under the Securities Act, the delivery of a customary opinion of counsel
to the Exchanging Holder, which opinion is reasonably satisfactory in form and
substance to Parent and its counsel, that the restriction referenced in such
legend is no longer required in order to ensure compliance with the Securities
Act.

 

Section 4.04                            NASDAQ Listing.

 

As of the Share Exchange Closing, Parent shall have prepared and filed with
NASDAQ, or the applicable listing agency, an additional shares listing
application covering all of the Exchange Shares and the Exchange Shares shall
have been approved for listing on NASDAQ, subject to official notice of
issuance.  Parent hereby covenants that the issuance of the Exchange Shares will
be done in accordance with the NASDAQ marketplace rules or the rules of the
applicable listing agency, as the case may be.

 

Section 4.05                            Registration Rights.

 

(a)              As a condition to the Share Exchange Closing, the Exchanging
Holder will execute a joinder agreement to the Registration Rights Agreement (in
the form prescribed in Exhibit A thereto) with respect to the Exchange Shares. 
Upon execution of such joinder agreement, the Exchanging Holder shall be treated
as a “holder” as defined thereunder with the same demand, shelf, piggyback
registration and other all other similar rights granted to the other Holders
party thereto and defined therein.

 

(b)              To the extent that any lock-up arrangements contemplated under
the Subscription Agreement have not expired as of the Share Exchange Closing,
the unexpired term of such lock-up arrangements shall also apply to the Exchange
Shares until the termination of such lock-up arrangements pursuant to the terms
of the Subscription Agreement.

 

ARTICLE V.                      MISCELLANEOUS

 

Section 5.01                            Expenses.

 

Except as otherwise expressly provided herein, all costs and expenses, including
fees and disbursements of counsel, financial advisors and accountants, incurred
in connection with this Agreement and the transactions contemplated hereby shall
be paid by the Party incurring such costs and expenses.

 

Section 5.02                            Release of Liability.

 

In the event the AS Holders Transfer all of the Holdco Common Stock held by the
AS Holders to a Permitted Transferee (together with a corresponding number of
shares of Parent Class B Common Stock) pursuant to the terms and conditions of
the Shareholders Agreement (including without limitation the execution and
delivery by the Permitted Transferee of a Joinder Agreement to this Agreement
and a joinder agreement to the Shareholders Agreement), then the AS Holders
shall cease to be a Party to this Agreement and shall be relieved and have no
further rights, obligations or liability hereunder for events occurring from and
after the date of such Transfer.

 

Section 5.03                            Public Announcements.

 

No Party, nor its Affiliates, shall issue or cause the publication of any press
release or other public announcement with respect to this Agreement or the
transactions contemplated hereby without the prior consent of the other parties
hereto; provided, however, that such Party may issue or cause the publication of
any press release or other public announcement with respect to this Agreement or
the transactions contemplated hereby without the prior consent of the other
parties hereto if such Party (a) determines, after consultation with outside

 

--------------------------------------------------------------------------------


 

counsel, that such press release or other public announcement is required by
applicable law, including the Securities Act or Exchange Act and (b) endeavors,
on a basis reasonable under the circumstances, to provide a meaningful
opportunity to the other Party to review and comment upon such press release or
other public announcement in advance and shall give due consideration to all
reasonable additions, deletions or changes suggested thereto.

 

Section 5.04                            Notices.

 

All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given (a) when delivered by hand (with written confirmation of receipt),
(b) when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested), (c) on the date sent by facsimile or email of a PDF
document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the following addresses
(or at such other address for a Party as shall be specified in a notice given in
accordance with this Section 5.04):

 

if to the AS Holders to:

 

c/o Algeco Scotsman Global S.à r.l.

901 S. Bond Street, #600

Baltimore, MD 21231

Attention: Azuwuike H. Ndukwu, General Counsel

E-mail: az.ndukwu@willscot.com

 

if to Parent or Holdco to:

 

WillScot Corporation

901 S. Bond Street, #600

Baltimore, MD 21231

Attention: Bradley Bacon, General Counsel

E-mail: bradley.bacon@willscot.com

 

with copies to (which shall not constitute notice):

 

Allen & Overy LLP

1221 Avenue of the Americas

New York, NY 10020

Attention: William Schwitter

Facsimile: (212) 610-6399

E-mail: william.schwitter@allenovery.com

 

and

 

Winston & Strawn LLP

200 Park Avenue

New York, NY 10166

Attention: Joel L. Rubinstein

Facsimile: (212) 294-4700

E-mail: jrubinstein@winston.com

 

--------------------------------------------------------------------------------


 

Section 5.05                            Interpretation.

 

For purposes of this Agreement, (a) the words “include,” “includes” and
“including” shall be deemed to be followed by the words “without limitation”;
(b) the word “or” is not exclusive; and (c) the words “herein,” “hereof,”
“hereby,” “hereto” and “hereunder” refer to this Agreement as a whole. The
definitions given for any defined terms in this Agreement shall apply equally to
both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. Unless the context otherwise requires, references herein: (x) to
Articles, Sections, and Exhibits mean the Articles and Sections of, and Exhibits
attached to, this Agreement; (y) to an agreement, instrument or other document
means such agreement, instrument or other document as amended, supplemented and
modified from time to time to the extent permitted by the provisions thereof and
(z) to a statute means such statute as amended from time to time and includes
any successor legislation thereto and any regulations promulgated thereunder.
This Agreement shall be construed without regard to any presumption or
rule requiring construction or interpretation against the party drafting an
instrument or causing any instrument to be drafted. The Exhibits referred to
herein shall be construed with, and as an integral part of, this Agreement to
the same extent as if they were set forth verbatim herein.

 

Section 5.06                            Severability.

 

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction or other authority to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated. Upon such a determination, the
Parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible in an acceptable
manner so that the transactions contemplated hereby are consummated as
originally contemplated to the fullest extent possible.

 

Section 5.07                            Entire Agreement.

 

This Agreement, the Shareholders Agreement, the Subscription Agreement and the
Registration Rights Agreement constitute the sole and entire agreement of the
parties with respect to the subject matter contained herein and therein, and
supersede all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter.

 

Section 5.08                            Amendment and Modification; Waiver.

 

This Agreement may only be amended, modified or supplemented by an agreement in
writing signed by each Party hereto. No waiver by any Party of any of the
provisions hereof shall be effective unless explicitly set forth in writing and
signed by the Party so waiving. No waiver by any Party shall operate or be
construed as a waiver in respect of any failure, breach or default not expressly
identified by such written waiver, whether of a similar or different character,
and whether occurring before or after that waiver. No failure to exercise, or
delay in exercising, any right, remedy, power or privilege arising from this
Agreement shall operate or be construed as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.

 

Section 5.09                            Successors and Assigns.

 

This Agreement shall be binding upon and shall inure to the benefit of the
Parties hereto and their respective successors and permitted assigns, to the
extent permitted under the Shareholders Agreement.

 

--------------------------------------------------------------------------------


 

Section 5.10                            No Third-Party Beneficiaries.

 

This Agreement is for the sole benefit of the Parties hereto and their permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other Person or entity any legal or equitable right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement.

 

Section 5.11                            Governing Law.

 

This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Delaware without giving effect to any choice or
conflict of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than those of the State of Delaware.

 

Except as provided in Section 5.12 below, in the event of any dispute, claim or
disagreement arising out of or relating to this Agreement or the transactions
contemplated by this Agreement, the Parties shall first submit the dispute,
claim or disagreement to non-binding mediation administered by the American
Arbitration Association (the “AAA”) in accordance with its Commercial Mediation
Procedures. The place of mediation shall be the State of Delaware.  If the
dispute, claim or disagreement is not resolved within 30 days after the initial
mediation meeting among the Parties and the mediator, or if the mediation is
otherwise terminated, then either Party may submit the dispute, claim or
disagreement to binding arbitration administered by the AAA in accordance with
the provisions of its Commercial Arbitration Rules (the “Rules”) and, except as
provided below, such arbitration shall be the sole means of dispute resolution.
The place of arbitration shall be the State of Delaware. The arbitration shall
be conducted by a panel of three arbitrators selected in accordance with the
Rules, unless the Parties otherwise agree to one arbitrator.  Any mediator or
arbitrator selected under this Section 5.11 shall be a practicing corporate
attorney with significant experience in commercial agreements and acquisitions
and shall not have been employed or engaged by or affiliated with either of the
Parties or their respective Affiliates. Each Party shall initially bear its own
costs and expenses in connection with any mediation or arbitration hereunder,
including, without limitation, its attorneys’ fees, and an equal share of the
mediator’s or arbitrator’s and administrative fees of mediation or arbitration.
The decision of the arbitrators shall be in writing but without any statement of
the reasoning therefore, and shall include a determination of responsibility for
all costs and expenses incurred by the prevailing Party.  Judgment upon an
arbitration award may be entered in any court of competent jurisdiction and
shall be final, binding and non-appealable.

 

Section 5.12                            Equitable Remedies.

 

Each Party hereto acknowledges that the other Parties hereto would be
irreparably damaged in the event of a breach or threatened breach by such Party
of any of its obligations under this Agreement and hereby agrees that in the
event of a breach or a threatened breach by such Party of any such obligations,
each of the other parties  hereto shall, in addition to any and all other rights
and remedies that may be available to them in respect of such breach, be
entitled to an injunction from a court of competent jurisdiction (without any
requirement to post bond) granting such parties specific performance by such
Party of its obligations under this Agreement. In the event that any Party files
a suit to enforce the covenants contained in this Agreement (or obtain any other
remedy in respect of any breach thereof), the prevailing Party in the suit shall
be entitled to receive in addition to all other damages to which it may be
entitled, the costs incurred by such Party in conducting the suit, including
reasonable attorney’s fees and expenses.

 

Section 5.13                            Counterparts.

 

This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall be deemed to be one and the same
agreement. A signed copy of this Agreement delivered by

 

--------------------------------------------------------------------------------


 

facsimile, email or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

Section 5.14                            Waiver of Jury Trial.

 

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 5.15                            Actions by Parent.

 

Any actions, including without limitation any decisions, waivers, requests or
consents, to be taken or made by Parent under this Agreement shall only be made
with the prior approval of a special committee of the Board of Directors of
Parent, which committee shall be comprised solely of the members of the board of
directors of Holdco.

 

Section 5.16                            Further Assurances.

 

The Parties agree to execute and deliver such additional documents and take such
additional actions as the Parties reasonably may deem to be practical and
necessary in order to consummate the Exchange as contemplated by this Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the date first written
above.

 

 

WILLIAMS SCOTSMAN HOLDINGS CORP.

 

 

 

 

 

By:

/s/ Jeff Sagansky

 

Name: Jeff Sagansky

 

Title: President

 

 

 

WILLSCOT CORPORATION

 

 

 

 

 

By:

/s/ Jeff Sagansky

 

Name: Jeff Sagansky

 

Title: President and Chief Executive Officer

 

 

 

 

 

ALGECO SCOTSMAN GLOBAL S.À R.L.

 

 

 

 

 

By:

/s/ Azuwuike Ndukwu

 

Name: Azuwuike Ndukwu

 

Title: Manager Class A

 

 

 

ALGECO SCOTSMAN HOLDINGS KFT.

 

 

 

 

 

By:

/s/ Bela Kakuk

 

Name: Bela Kakuk

 

Title: Managing Director

 

[Signature Page to Exchange Agreement]

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

EXHIBIT A

 

JOINDER AGREEMENT

 

This Joinder Agreement (this “Joinder Agreement”) is made as of the date written
below by the undersigned (the “Joining Party”) in accordance with the Exchange
Agreement dated as of [·] (as the same may be amended from time to time, the
“Exchange Agreement”) among Williams Scotsman Holdings Corp., a Delaware
corporation (“Holdco”), WillScot Corporation, a Delaware corporation (“Parent”),
Algeco Scotsman Global S.à r.l., a Luxembourg société à responsabilité limitée
(“Algeco Global”), and Algeco Scotsman Holdings Kft., a Hungarian limited
liability company (“Algeco Holdings” and together with Algeco Global, each an
“AS Holders”).

 

Capitalized terms used, but not defined, herein shall have the meaning ascribed
to such terms in the Exchange Agreement.

 

The Joining Party hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement, the Joining Party shall be deemed to be a
Party to and “Permitted Transferee” under the Exchange Agreement as of the date
hereof and shall have all of the rights and obligations of the AS Holders from
whom it has acquired Holdco Common Stock (to the extent permitted by the
Exchange Agreement) as if it had executed the Exchange Agreement. The Joining
Party hereby ratifies, as of the date hereof, and agrees to be bound by, all of
the terms, provisions and conditions contained in the Exchange Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed this Exchange Agreement as of
the date written below.

 

Date:                  , 20[    ]

 

 

[NAME OF JOINING PARTY]

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Address for Notices:

 

 

 

 

 

 

AGREED ON THIS [    ] day of [        ], 20[    ]:

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

16

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF EXERCISE NOTICE

 

WillScot Corporation

901 S. Bond Street, #600

Baltimore, MD 21231

Attention: Bradley Bacon, General Counsel

 

[Date]

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain  Exchange Agreement dated as of [·],
2017 (the “Exchange Agreement”) among Williams Scotsman Holdings Corp., a
Delaware corporation (“Holdco”), WillScot Corporation, a Delaware corporation
(“Parent”), Algeco Scotsman Global S.à r.l., a Luxembourg société à
responsabilité limitée (“Algeco Global”), and Algeco Scotsman Holdings Kft., a
Hungarian limited liability company (“Algeco Holdings” and together with Algeco
Global, each an “AS Holders”), and any Permitted Transferee who executes and
delivers the Joinder Agreement in the form of Exhibit A thereto.  Capitalized
terms used in this Exercise Notice and not otherwise defined shall have the
respective meanings assigned to them in the Exchange Agreement.

 

This Exercise Notice constitutes formal election by the undersigned, as
Exchanging Holder, pursuant to Section 2.02(b) of the Exchange Agreement, to
exercise its exchange rights with respect to all of its Holdco Shares at the
Estimated Exchange Ratio of [·] based on the calculations set forth on Annex 1
attached hereto and the contemporaneous automatic cancellation of the shares of
Parent Class B Common Stock held by the undersigned, all in accordance with the
terms and conditions of the Exchange Agreement.

 

In connection with such exercise, the Exchanging Holder hereby makes the
following representations and warranties as of the date of this Exercise Notice
and as of the Share Exchange Closing:

 

(a)              Status and Investment Intent.  The Exchanging Holder is (i) a
“qualified institutional buyer” (as defined in Rule 144A under the Securities
Act) or (ii) an institutional “accredited investor” (within the meaning of
Rule 501(a) under the Securities Act) and the Exchanging Holder is acquiring the
Exchange Shares for its own account for investment purposes only and not with a
view to any public distribution thereof or with any intention of selling,
distributing or otherwise disposing of the Exchange Shares in a manner that
would violate the registration requirements of the Securities Act.  The
Exchanging Holder is not an entity formed for the specific purpose of acquiring
the Exchange Shares and is not required to be registered as a broker-dealer
under Section 15 of the Exchange Act. The Exchanging Holder acknowledges and
agrees that the Shares may not be sold, transferred, offered for sale, pledged,
hypothecated or otherwise disposed of without registration under the Securities
Act, except: (i) to Parent or a Subsidiary thereof, (ii) to non-U.S. persons
pursuant to offers and sales that occur outside the United States within the
meaning of Regulation S under the Securities Act or (iii) pursuant to another
applicable exemption from the registration requirements of the Securities Act,
and in each of cases (i) and (iii) in accordance with any applicable securities
laws of the states and other jurisdictions of the United States, and that any
certificates representing the Exchange Shares shall contain a legend to such
effect.  The Exchanging Holder is able to bear the economic risk of holding the
Exchange Shares for an indefinite period (including total loss of its
investment), and has sufficient knowledge and experience in financial and
business matters so as to be capable of evaluating the merits and risk of its
investment. The Exchanging Holder acknowledges and affirms that, with the
assistance of its advisors, it has conducted and completed its own
investigation, analysis and evaluation related to the investment in the Exchange

 

[Signature Page to Exchange Agreement]

 

--------------------------------------------------------------------------------


 

Shares.  The Exchanging Holder has received or has had full access to all the
information it considers necessary or appropriate to make an informed investment
decision with respect to the Exchange Shares.

 

(b)              Purchase for Own Account.  The Exchanging Holder is acquiring
the Exchange Shares for its own account and not with a view to the distribution
thereof in violation of the Securities Act.

 

(c)               The Exchanging Holder has good and marketable title to its
Holdco Shares and shares of Parent Class B Common Stock and such Holdco Shares
and shares of Parent Class B Common Stock are being transferred in the Exchange
free and clear of any Liens.

 

IN THE EVENT THAT THE EXCHANGE IS NOT COMPLETED, THIS EXERCISE NOTICE SHALL BE
NULL AND VOID.

 

Sincerely,

 

[Exchanging Holder(s)]

 

By:

 

 

Name:

 

Title:

 

 

[Signature Page to Exchange Agreement]

 

--------------------------------------------------------------------------------


 

Annex 1

 

Calculation of Estimated Exchange Ratio

 

[Signature Page to Exchange Agreement]

 

--------------------------------------------------------------------------------